Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 1 of 25




                   Exhibit E
        Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 2 of 25




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


DAMARIS JUSTINIAN°, as the Personal
Representative of the Estate of WILFREDO
JUSTINIANO, JR.,                                    CIVIL ACTION NO. 1:15—cv-11587—NMG

               Plaintiff,
       v.

STEPHEN WALKER, and TIMOTHY P.
ALBEN,

               Defendants.


                   DEFENDANT STEPHEN WALKER'S RESPONSE TO
                  PLAINTIFF DAMARIS JUSTINIANO'S REQUEST FOR
                          PRODUCTION OF DOCUMENTS


       The defendant, Stephen Walker, hereby responds to the first request for production of

documents served by the plaintiff, Damaris Justinian.

        1. D o c u m e n t s sufficient to identify all email accounts and email addresses used by

you from 2013 to the present.

         Response: D e f e n d a n t Walker objects to this request. The request seeks information
that is not relevant and the request is not proportional to the needs of the case. The request seeks
disclosure of all the defendant's email addresses. This presumes that, upon disclosure, the
plaintiff will seek to subpoena or otherwise discover all of the Defendant's email, inevitably
casting a wide net that will lead, again inevitably, to disclosure of confidential and irrelevant
information.

The disclosure of his email addresses is beyond the scope of what is relevant and proportional to
the needs of this case. Moreover, the request is unduly broad in that it seeks email addresses
from January 2013 to the present. The incident at issue occurred on June 13, 2013. Email in
2014, 2015, 2016 and 2017 is hardly likely to be relevant.

             2. D o c u m e n t s sufficient to identify all cell phone numbers used by you from

2013 to the present.
        Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 3 of 25



         Response: D e f e n d a n t Walker objects to this request. The request seeks information
that is not relevant and the request is not proportional to the needs of the case. The request seeks
disclosure of all the defendant's cell phone numbers for the last four years. This presumes that,
upon disclosure, the plaintiff will seek to subpoena or otherwise discover all of the Defendant's
cell phone calls and texts, inevitably casting a wide net that will lead, again inevitably, to
disclosure of confidential and irrelevant information. The disclosure of Trooper Walker's cell
phone numbers is beyond the scope of what is relevant and proportional to the needs of this case.
Moreover, the request is unduly broad in that it seeks cell phone numbers from January 2013 to
the present. The incident at issue occurred on June 13, 2013. Cell phone records in 2014, 2015,
2016 and 2017 are hardly likely to be relevant.

       3. D o c u m e n t s sufficient to identify the carriers or service providers of all cell phone

numbers used by you from 2013 to the present.

         Response: D e f e n d a n t Walker objects to this request. The request seeks information
that is not relevant and the request is not proportional to the needs of the case. The request seeks
disclosure of all the defendant's cell phone service carriers for the last four years. This presumes
that, upon disclosure, the plaintiff will seek to subpoena or otherwise discover all of the
Defendant's cell phone calls and texts, inevitably casting a wide net that will lead, again
inevitably, to disclosure of confidential and irrelevant information. The disclosure of Trooper
Walker's cell phone carriers is beyond the scope of what is relevant and proportional to the needs
of this case. Moreover, the request is unduly broad in that it seeks cell phone service carriers
from January 2013 to the present. The incident at issue occurred on June 13, 2013. Cell phone
records in 2014, 2015, 2016 and 2017 are hardly likely to be relevant.

       4. D o c u m e n t s sufficient to identify all cell phone numbers capable of sending and

receiving test messages used by you from 2013 to the present.

       Response: P l e a s e see response to Request Number 2.

       5. D o c u m e n t s sufficient to identify the carriers or service providers of all cell phone

numbers capable of sending and receiving test messages used by you from 2013 to the present.

       Response: P l e a s e see response to Request Number 3.

       6. C o p i e s of all resumes or curriculum vitae, including any drafts and versions,

prepared by, relating to, or used by you from 2013 to the present.

        Response: W a l k e r has no responsive documents within his possession, custody or
control.


                                                                                                         2
        Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 4 of 25



      7. A l l correspondence, including but not limited to emails and text messages,
between you and Timothy P. Alben from June 14, 2013 to the present.

       Response: W a l k e r objects to this request as it is overly broad in scope and time.
Without waiving his objection, Walker responds that he has no responsive documents within his
possession, custody or control.

       8. A l l correspondence, including but not limited to emails and text messages, between

you and Trooper Joseph Durning from June 14, 2013 to the present.

       Response: W a l k e r objects to this request as it is overly broad in scope and time.
Without waiving his objection, Walker responds that he has no responsive documents within his
possession, custody or control.

       9. A l l correspondence, including but not limited to emails and text messages, between

you and Trooper Christopher Booth from June 14, 2013 to the present.

       Response: W a l k e r objects to this request as it is overly broad in scope and time.
Without waiving his objection, Walker responds that he has no responsive documents within his
possession, custody or control.

       10. A l l correspondence, including but not limited to emails and text messages, between

you and Trooper Anthony Fabiano from June 14, 2013 to the present.

       Response: W a l k e r objects to this request as it is overly broad in scope and time.
Without waiving his objection, Walker responds that he has no responsive documents within his
possession, custody or control.

       11. A l l correspondence, including but not limited to emails and text messages, between

you and Trooper Michael Close from June 14, 2013 to the present.

       Response: W a l k e r objects to this request as it is overly broad in scope and time.
Without waiving his objection, Walker responds that he has no responsive documents within his
possession, custody or control.

       12. A l l correspondence, including but not limited to emails and text messages, between

you and any employee, representative, or person acting on behalf of the Massachusetts State

Police from June 14, 2013 to the present.




                                                                                              3
        Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 5 of 25




        Response: W a l k e r objects to this request because it is overly broad and unduly
burdensome. The request seeks ALL correspondence, including emails and texts, to ANY
employee of the Massachusetts State Police for the last FOUR years. This request includes any
communications on any subject over a 200 week period. Not only does this request seek
irrelevant information, it seeks irrelevant information for a long period of time.

        13. A l l correspondence, including but not limited to emails and text messages, between

you and any person from June 14, 2013 to the present regarding Wilfredo Justiniano and/or

Damaris Justinian.

             Response: W a l k e r objects to this request to the extent it seeks correspondence
with counsel. Without waiving his objection, Walker responds that he has no responsive
documents within his possession, custody or control, except any responsive documents that are
part of the Massachusetts State Police investigation of the June 14, 2013 incident, which
documents are already in Plaintiff's possession.

        14. A l l correspondence, including but not limited to emails and text messages, between

you and any employee, representative, or person acting on behalf of the Massachusetts State

Police concerning training related to weapons, threat assessment, use of force, mental health, and

crisis intervention.

              Response: Walker objects to this request as it is overly broad because it is
unlimited in time. Without waiving his objection, Walker responds that he has no responsive
documents in his possession, custody or control.

        15. A l l documents relating to the investigation of the Massachusetts State Police

concerning the death of Wilfredo Justiniano.

               Response: E x c e p t for the investigative report, which he obtained from the
plaintiff in initial disclosures, Walker has no responsive documents in his possession, custody or
control.

        16. A l l documents relating to the investigation of the Norfolk District Attorney,

including correspondence, concerning the death of Wilfredo Justiniano.

             Response: W a l k e r has no responsive documents within his possession,
custody or control.




                                                                                                 4
        Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 6 of 25



        17. A l l correspondence, including but not limited to emails and text messages, between

you and any employee, representative, or person acting on behalf of the Norfolk District

Attorney concerning any investigation of the circumstances surrounding the death of Wilfredo

Justiniano on June 14, 2013, including but not limited to any investigation by the Massachusetts

State Police.

             Response: W a l k e r has no responsive documents within his possession,
custody or control.

       18. A l l correspondence, including but not limited to emails and text messages, between

you and any employee, representative, or person acting on behalf of the Massachusetts State

Police concerning any investigation of the circumstances surrounding the death of Wilfredo

Justiniano on June 14, 2013, including but not limited to any investigation by the Massachusetts

State Police.

               Response: E x c e p t for the investigative report, which he obtained from the
plaintiff in initial disclosures, Walker has no responsive documents in his possession, custody or
control.

       19. A l l correspondence, including but not limited to emails and text messages, between

you and any employee, representative, or person acting on behalf of the Massachusetts State

Police concerning implementation of, compliance or lack of compliance with, or adherence or

non-adherence to any recommendations or policy regarding crisis intervention training from June

2013 to present.

             Response: W a l k e r has no responsive documents within his possession,
custody or control.

       20. A l l correspondence, including but not limited to emails and text messages, between

you and any person other than your attorneys concerning Wilfredo Justiniano from June 2013 to

the present.




                                                                                                 5
        Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 7 of 25



             Response: W a l k e r has no responsive documents within his possession,
custody or control.


       21. A l l correspondence, including but not limited to emails and text messages, between

you and any person other than your attorneys concerning inadequate training of officers of the

Massachusetts State Police Department from 2013 to the present.

             Response: W a l k e r has no responsive documents within his possession,
custody or control.


       22. A l l correspondence, including but not limited to emails and text messages, between

you and any employee of the Commonwealth concerning your possible or actual reassignment,

termination, suspension, discipline, layoff, and/or resignation from June 14, 2013 to the present.

             Response: W a l k e r has no responsive documents within his possession,
custody or control.


       23. A l l correspondence, including but not limited to letters, emails, text messages,

LinkedIn messages, Facebook messages, Twitter messages, or any other digital messages on any

platform between you and any person concerning your possible or actual reassignment,

termination, suspension, discipline, layoff, and/or resignation from the position you occupied as

of June 14, 2013.

             Response: W a l k e r has no responsive documents within his possession,
custody or control.


       24. Copies of all documents relating to or evidencing your employment with the

Massachusetts State Police.

             Response: W a l k e r objects to this request because it is overly broad, unduly
vague, unduly burdensome and unduly intrusive. The plaintiff has not, and cannot show, a need
for all of Walker's employment records (or documents "evidencing his employment," whatever




                                                                                                 6
        Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 8 of 25



those are): the documents are not relevant nor is the request proportionate to the needs of the
case.

       25. Copies of all training documents received, including manuals and rules.

             Response: W a l k e r objects because the request is vague: it does not describe
particular documents, nor does it describe the giver of the documents sought. I t is also
objectionable because it is unlimited in time. Without waiving his objections, Walker states that
he has no responsive documents within his possession custody or control.

       26. A l l documents reflecting training received, including certificates.

             Response: W a l k e r objects because the request is vague: it does not describe
particular documents, nor does it describe the giver of the documents sought. I t is also
objectionable because it is unlimited in time. Without waiving his objections, Walker states that
he produces herewith a list of training he has received. Walker is not sure that the list is complete
or exhaustive.

       27. Copies of all non-privileged documents relating to or referencing Wilfredo

Justiniano.

       Response: W a l k e r has no responsive documents within his possession, custody or
control.


       28. Copies of all non-privileged documents relating to or referencing this lawsuit or any

other lawsuit relating to your employment or duties with the Massachusetts State Police

Department.

               Response: W a l k e r objects to this request to the extent that it seeks documents
related to any other lawsuit. Without admitting or denying that there are any other lawsuits
arising out his employment, Walker objects to the request because it seeks documents that are
irrelevant to the plaintiffs cause of action. A s to documents referencing this lawsuit, except for
pleadings and discovery documents, all of which the plaintiff has, Walker has no responsive
documents within his possession, custody or control.

       29. A l l correspondence, including but not limited to emails and text messages, between

you and any recruiter, head-hunter, job poster, or career counselor from 2005 to the present.

             Response: W a l k e r objects to this request because the documents sought are
irrelevant and the requested discovery is not proportional to the needs of this case. Without




                                                                                                   7
        Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 9 of 25



waiving his objections, Walker states that he has no responsive documents within his possession,
custody or control.


       30. A l l documents and records of any training related to weapons, threat

assessment, use of force, mental health, and crisis intervention.

             Response: W a l k e r objects to this request because the documents sought are
irrelevant and the requested discovery is not proportional to the needs of this case. Without
waiving his objections, Walker states that a list of his training is provided in response to Request
26.

       31. A l l correspondence, including but not limited to emails and text messages, from

June 2013.

             Response: W a l k e r objects to this request because it is vague, unduly broad,
and because it seeks irrelevant information. Moreover, the requested discovery is not
proportional to the needs of the case. Without waiving his objections, Walker states that he has
no text messages from June 2013 and he has no emails that relate or refer to this case.

       32. A l l of your emails and text messages, sent or received, on June 14, 2013.

              Response: W a l k e r has no text messages from that date and no emails that
relate or refer to Mr. Justiniano or this case.

       33. A l l notes or documents created or kept by you regarding your interview with
Detective Lieutenant Kevin P. Shea and Lieutenant Gerard Mattaliano on June 17, 2013.

             Response: W a l k e r has no responsive documents within his possession,
custody or control.

       34. A l l notes and documents created or kept by you regarding any communications

with any person regarding Wilfredo Justiniano.

             Response: W a l k e r has no responsive documents within his possession,
custody or control.

       35. Transcripts of any interviews of you or any officers, including troopers Joseph

Duming, Christopher Booth, Anthony Fabiano, and Trooper Michael Close, who responded to

the scene with Wilfredo Justiniano on June 14, 2013.



                                                                                                   8
       Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 10 of 25



               Response: W a l k e r is aware only of transcripts of interviews that are part of
the Massachusetts State Police Investigative Report. That report was produced by the Plaintiff in
initial disclosures. Walker has no other responsive documents within his possession, custody or
control.

       36. A u d i o tapes and digital audio files of any interviews of you or any officers,

including troopers Joseph Durning, Christopher Booth, Anthony Fabiano, and Trooper Michael

Close, who responded to the scene with Wilfredo Justiniano on June 14, 2013.

             Response: W a l k e r has no responsive documents within his possession,
custody or control.

       37. A l l notes and documents created or kept by you regarding Wilfredo Justiniano.

             Response: W a l k e r has no responsive documents within his possession,
custody or control.

       38. A u d i o tapes and digital audio files of any interviews of you or any officers,

including troopers Joseph Durning, Christopher Booth, Anthony Fabiano, and Trooper Michael

Close, who responded to the scene with Wilfredo Justiniano on June 14, 2013.

             Response: S e e response to request number 36, above.

       39. A l l documents related to or showing any maintenance to your service weapon and

your O.C. spray.

             Response: W a l k e r objects to this request because the documents sought are
irrelevant and the requested discovery is not proportional to the needs of this case. Without
waiving his objections, Walker states that he has no responsive documents within his possession,
custody or control.


       40. A u d i o tapes, digital audio files, and any transcripts of audio tapes and digital audio

files of any turret tapes, dispatch calls, or other communications with the Massachusetts State

Police personnel on June 14, 2013.

              Response: W a l k e r has no responsive documents within his possession,
custody or control. The requested documents, if they exist, are equally available to the plaintiff
as they are to the defendant Walker.



                                                                                                        9
        Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 11 of 25




        41. Y o u r entire personnel file with the Massachusetts State Police.

               Response: W a l k e r objects to this request because it is overly broad, unduly
vague, unduly burdensome and unduly intrusive. The plaintiff has not, and cannot show, a need
for all of Walker's personnel file: the documents are not relevant nor is the request proportionate
to the needs of the case.

                                                          STEPHEN WALKER
                                                          By his counsel

                                                          /s/David J. Officer
                                                          David J. Officer/BBO#555253
                                                          David J. Officer, P.C.
                                                          PO Box 423
                                                          Southborough, MA 01772
                                                          Voice/fax: (888) 945-2333
                                                          david@davidofficerlaw.corn

Friday, December 8, 2017




                                     CERTIFICATE OF SERVICE

        I, David J. Officer, hereby certify that I have this day, Friday, December-tr 2017, served the
forgoing document upon counsel by first class mail, postage prepaid and by electronic mail to:

 Ilyas J. Rona, Esquire
 MILLIGAN RONA DURAN & KING, LLC
 50 Congress Street, Suite 600
 Boston, MA 02109
 ijr@milliganrona.com




                                                                                                         10
                                            Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 12 of 25

                                                                                   A:TT8i1bANCE MEGOM)                                                          Page 2      o f 12      Pages
6614MONWEALTH O t MASSACIALIE3EliS
 4MASSAcn-IUSET-.-9 CRIMIUNIAL CQGSTICL                                                                                        Sponsoring, Agency             M e t r o p o l i t a n Police
         TRAIMNG COUNCIL
     IASHBURTON PLACE, BOSTON, MAS9. 6211A                                                                                     Locution o f School!            M e t r o B o s t o n Complex

)ates o f School: B e t w e o t t 06/13/88and 10/29/88
                                                                                                                               Name o f S c h o o l D i r e c t o r : Capt. R. Devereaux
                                                      June            J        u          l          y
lames o f T r a i n e e s :                            114 1 1       1 2 0 2 1 2 2 23 2 4 2 7 2 8 2 9 0                        1       4
                                                       M T W T F M T W T F M T W ' T P M T W T F M T W T F ,                                                                   M T W T F
2.     J AV E R Y, J o s e p h J .                    V s / J . 1 , /          J     I I     RES li(,NE.D
                                                                                               I   i , I J                    0(0— 2,1— T fL
3, K A N E , C h a r l e s F.                          i J J , / , 7 , 7 / . / , / i j j , / , / i , . i _i Y ,✓,7 i 4 ,/ ,,Ż%-/i I ,/ '7 I
4. K I P A T Z , A l a n D .
                                                        /,/ J I          i I i i / j , / , i i i - . i J , / , / ,,J j , / , - , J i si ,,,J7-2
5.     LEMAR, D a v i d J .                            . i , / . / J v i ✓ ż I, i i J /i j i      ,/ • . ; / J            . 1 , / , I X t / j , / , / , . /
5. M A H O N E Y, P a t r i c k L .                    i i i i i . „ 1 1 . J 1 J , / f i J J            sli'JŹIJ J7,/,/,iiiu
7. M A R T U C E L L I , R o b e r t L .               I ,i J j i J i J J j ,/ j i J J                  .1 ./ 1 , 1 J j              Y i r -      ../1 J J
3.     MCDOWELL, S e r e f L .                         i j i , j ' j j , 7 i i . J J J , / , / , /       /,,Hisi I d , J . / . / I , i 1 v )
). M C P H E E , W i l l i a m G .                     i i \ t i i , i 1 J i I v J i i ,/               .1 i l , / J J J 1 7 , / i / v' J J
) . M : N G R E L L A , Thomas M .                     J v/ , / I j i       ,✓/i . / J .1 J -.7i ./     ./ Ź i            ,/ j j v i ' i _,L_        , / , , ,J
ł. M I R A N D A , J o a q u i n P.                   I •1J_,/ j J i ,1 i i - J J \l'✓J /               J i i i J . I J / ‚ .i I J J J
        MORRIS, J o h n S .                            i i     J I     i   r   i     t /   j   J   , , /   i   j   I  J i I j t/ -7 j ✓ / ) J
                                                                                                                       ,   J       i       . Ą . . Z 1   1


        MULLEN, K e v i n J .        .                 I 1 J j j ./( / i l i l J i J✓                   / , / i i J i ,/ v i i, i J I ✓
        PEACHEY, K r i s t a n A .                    j J „I 1 j . J i J J 04, I J I J ./ , i j j                                             .i' ,i i i i
        RAFFERTY, M i c h a e l F .                    .13J1,1J,1,1 i i J . I i , J J                   / . / /           i i ł         - / J i ./,./ J
        ROBERTSON, W i l l i a m W.                    i i . i i i       i i i   ,,1 i - i J i i  J     I , / i i . / I J / ,7 i _,4✓/ v, ,
 • SCUNZIANO, Joseph                                   J 1 ,J i L i ! i i i .1 i , ,/ i I'              1 i i , i         I J 3 V        , i ś l i i v , 1
        SULLIVAN, L a w r e n c e E .                  J \i , i \I J i i ,/ 1 ,ł J J i J ,1A i i ,i, J J J t i , i 'iL i i j
  • s u r i m u s i , Sean P,                          J J ./ J. i I i i J i i " J j v ,/ . I i i i J I \J ł- 7 i 'i . J d ,i
  • T E A H A N , Thomas J ,                           i J i i ../ ,/ y 1 0 I ,J J I J J                 f , / , ' , / , / , / , 11 /         ,i li / j j
  • W A L K E R , S t e p h e n V.
                                                       1 , - l i f i l i i , / 1 „ / _,J1J,J y           J i i / / , / s i v . / u . i / si,1
        ivtwmaFAT-r-meg--v-AS1
                             S
                             iSSED                     v X -D) S M 1G . V ) C6-4-8S                                                         i
       Check m a r k ( V ) i n d i c a t e s p r e s e n c e o f T r a i n e e ; " K " i n d i c a t e s a b s e n c e b f T r a i n e e ;                   "(X)"    i t excutłed absen
                                            Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 13 of 25

                                                                             ATTENDANCE H E C O M )                                              Page     5   o f 1 2 Pages
               EALTI-1 O P M A S S A C I I U S E V t S
          SA^NUsE171-8 C R I M I N A L JOiSTICLE                                                                Sponsoring Laencyg             M e t r o p o l i t a n Police .
              TRAINING C O U N C I L
      I ASHOUnrou PLACE. n o s To N . MA99. 62113E1                                                              Location o f School:           M e t r o B o s t o n Complex

,ates o f School: B e twe eti 06/13/88a rid 1 0 / 2 8 8
                                                                                                                 Name o f     School D i r e c t o r :    Capt. R . D e v e r e a u x
                                                         July                August                                                                                            Sept
 ames o f T r a i n e e s :
                                                         25 2 6 2 2 8        1                         4.10                              22 2 3 2 4 2 5 2 6 . 2 A
                                                         MTVirt          P11TW               T F I 1 T W T P I : ( T l e i            i M T       W T F M T W                  T F
2 . 1 p r r . P R Y,   I T E S / O N / 6 0               5 e f e r r VE D 4 . - 2    ą —E e          , ,,
3. K A N E , C h a r l e s F .                            , / , / , / . / J V ,i,/    ' , I i i l i , J , J V i ' i i i L l \ i i , - / ./1ii
4. K I d E T Z , A l a n D.
                                                          Ź Y, / ' - / ż kołi /      I v :1,2 i 1 , / , . i t i . / 1 , / i i i t i i i %/I_Z✓
5.       LENAR, D a v i d J .                            ✓ i ,i J v i d i             J , J J J J I " ,/ i d . i i _ i I___4,1,11 i i i
6.      MAHONEY, P a t r i c k L .                       , , I . i . i . / 1 1 , / J i i . ) , / , / , / , / , i i d , r i J i J / 66 1 ś i ,J
I . MARTUCELLI, Robert L .
                                                          ,/ „ J ''7, ki V / f i i J ./ J i l .4,/ i J J J 1 i L J i i i i
B. MCDOWELL, S e r e f L .                               i(✓I j i j k ✓ l i i , ' i I ,l J J , , , , J u i , 1 :i i ./ l v i i " ' ✓
9. M C P H E E , W i l l i a m G.                        J v✓Ii J % . 1 \ 1 . / k / i i 3 J , \ O t ł i , i J . / . / J J 1 1 J - / J i i i i
          MINGHELLA, Thomas M .                          i J J J ,✓i     _ i si j J J .,`J J J kł,„! i ,i I J J i i d '.1ci l i i . /
; I . M I R A N D A , J o a q u i n P.                    ,ł i J i , j ,./ Y __Z,_;/i J J J / J ,I J J J I , i ./ i J si l i i i
2 . M O R R I S , J o h n S.                             G/1,,/ .141 ii i i J I . I J J J 1/,..,1i \ i J i i i i J_L.1./,/,.LN; i
O. M U L L E N . K e v i n J .                           ‚1,1 i J i i J i i ' i i J i ń J J JJ,1 J J J 1 i 1 7 _ j i i
A.      PaAC-REfl7K7 -i-s-tan-A.                         J J               vi i j „ I k, i J J .) ,, I i j _d_J J i i i v i i i _ i t i
55.     RAFIehRTY, M i c h a e l F .                     v i s z i / J , / , / , , , / i J j J J bł J.JI vi ./ J .i . i i J k / i J i i
56. R O B E R T S O N , W i l l i a m W.                 Y J , / i k / _1 i / / i i f            .,/ : i 4 / 4 1 . , / i s i J , / , ) , / , . / . / , J . L _ I L J I
57.     SCUNZIANO, J o s e p h                           J i v J i J J j „I i i s i , 1 1 % ) J i J I I \ / i s i i , , / , 1 1 i i
58. S U L L I V A N , L a w r e n c e E .                ,ł ś v J v . 1 J J i _,I J j J I I J i I _ L i t / ś J J •J J ,L J si J
59. S U L L I V A N , S e a n P.
                                                         J , / , , , L J j k / , ! J , I J J 1 / 4 ( . . 1 J j ' A i I i j k / J J • 11 . 1
40. T E A R A N , Thomas J .                             J i , / . 1 , / , 1 \ 1 . 1 \ 1 . J J J j i V , ‚ , / J i J i \ - / J J i i 1 "I \/41
11. W A L K E R , S t e p h e n V .                       ś I .7 i -1 .1 J J J J v' i J i V i i ,i J i d i i I i                                        i j J J
12.                                                         0(0--01---,i3S1
         Check m a r k ( V ) i n d i c a t e s p r e s e n c e o f T r a i n e e ;   " K "    i n d i c a t e s absence b f   Trainee;       "(X)"       II excu4ed absen
                                                 Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 14 of 25
                                                                                 ATTENDANCE PECOHD                                                   Page 8          of 12   Pages
                  g A LT H O F M A S S A a H U S E I t S
             A " - H U S E T 7 9 C R I M K A L JUSTIC'3.:                                                        Sponsoring Agency:                  Metropolitan Police
                     TRAINING COUNCIL
     I A s H e u r t r o u PLACE, BOSTON, M A 9 9 , 62 IbEl                                                      Location o f School:                Metro Boston Complex

,ates o f School: BOtwaet1,06/1 3/88and 1 0 / a / 8 8
                                                                                                  Name o f S c h o o l D i r e c t o r : C a p t . R. Devereaux
                                                              Sept                                                        October
ames o f Trainees:                                               6 8     12 1 4 15 16 14 20 21. 22 2326 27.28.24
                                                              M T W T F M T W T F M T W „ T P M T W T F M T W T P                                  M T W T F
2.                                                                r        ' %N.,        "            C we             (0-0A-9
3.        KANE, Charles F.                                    _ v i i , / l i i i , / i l vłt/1,/ 7_,Z.L✓i
                                                                                                        ti./k7/ I i vldi L . /
4.        KIVETZ, A l a n D.                                    j i \ l i i i v v v 47 / V ( / v(i tv v(74/1 / i v t i v V i
5.       LEMAR, David J .                                       v J ki1 1 / /7_,L.7,7v (( vvk/14.7 k✓,t,      V, k / 7 ś , / i ,/,/
6.        MAHONEY, P a t r i c k L .                              / 1 _ 1 1 1 1 J I V I I V I V i k i V t/                ii/\/J,7-xl_11,/
7, MARTUCELLł,.Robert L .                                        j i l l i s / v x / t / V V          t / i v ( I V V ( I J J    i 14i_LLI i
8. MCDOWELL, Seref L .                                           i (7ś J kii v vt7 v v v / kły ( 7 / kyif-k/s/-J ./ , 1 J L / i „L_
9. MCPHEE, W i l l i a m G.                                     _ L i i l i i     v v i v v 7 , 7 , / v / V v ✓ i vv''    V Ę Z V. / s / a , / jii` J
0. MINGHELLA, Thomas M.                                          j 11 , 7 11 V, r ( 7 , 7 / ( 7 V t l x / i J k 7 c / c /      J J i _,z,zjii I
1. MIRANDA, Joaquin P.                                           j / i j l i k/vv v7,7( / / / k i v / . / . %/c/\/ ' , i i v ś ,(1
2. MORRIS, John S.                                               ki i I I J J v s ł ; vu/ śuł v i / v v v i , 1 1 i v ki J ul J t /
                                                                 / ,/ i kl" i V I I / (IV Vk/ i It✓1k l i k / v       l i i t/71,7 I i i
                                                                 .,,,,,,,,k,v/vvivvv./v(ż,
3.       MULLEN, Kevin J .
4.       PEACHEY, K r i s t a n A.                               j I Y J i 66v i 7 ,/ i v i v vv y 7 ,/ v                   j j J \/ ti i
5,       RAFFERTY, Michael F.                                                                                                  J j_ LIti J
6. ROBERTSON, W i l l i a m            W.                        l i i ✓i ,/ i i V V v t / k / t / V k77 v V c i V I V r i ,/✓ J , L k L , \ / J
7. SCUNZTANO, Joseph                                                     ' l i       i i        VVV        (It/V v'xiiii/                      V  </,/./j,/ L i i j
8. S U L L I VA N , Lawrence E.                               h 7i f I           J           x/ V V        1 , k / 11 ( / ( 1                  4/VJJJ3.Lklikl
                                                                 I i i ]             J
                                                                                     . / , Ait/ i v ()Z V                                                      ii J
                                                                                                                                                  V i / k/,L .k✓I
9. S U L L I VA N , Sean P.
O. TEAHAN, Thomas J .                                         TJ1,,Lioki           v / , / , / , / J I I i i ud v v I J ;i i j i i
                                                                                                                                            j.
                                                                                                                                        j_i__.
1. WALKER, Stephen V.                                            j i     I i i J \i v                v ti✓\i ,./k/i/ ,/ (x),/ J j
2.
     •
                                                                          k. . i Sac o         „1„ "Ii s\i,s--,6 6.1 . 0          . --1
         Chock m a r k ( V ) i n d i c a t e s p r e s e n c e o f T r a i n e e ; " k " i n d i c a t e s a b s e n c e b f T r a i n e e =    " ( X ) "   i   f   excused a b s e n

         he t o i n t h i s r e c o r d f o r _ p n e ye'lar f o r p u r p o s e s o f I n s p e c t i o n b y t h e M i s a n c h u s e ł t s P o l i c o T r a i n i n d Coimei
                                       Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 15 of 25
                                                             ATTENDANCE RECORD                                                                                                    Page 11       of 1 2 P a g e s
             E A LT H o r       MASSACHUSETTS
     s A C H U S E T 7 S CRIfisMNALJUSTICIE:                                                                                                  S p o n s o r i n g A g e n c y t N b t r o p o l i t a n Police
            TRAINING C O U N C I L
 I ASHBURTON PLACE, BOSTON, MA92.62143E1                                                                                                      Location o f School:               M e t r o B o s t o n Complex

as o f ' S c h o o l : B e t w e e d 0 6 / 1 3 / 8 8 o n d 10/28/$8
                                                                                                                                              Name o f S c h o o l D i r e c t o r : C a p t , R. Devereaux
                                                      October'
is o f T r a i n e e s :                              17 1 8 1 9 2 0 21 2 4 2 5 2 6 2 7 2 8



                                                                                                                     G
    ,
                                           .              MT               W               M T W T F                     MT       W T PM                T W T F            H T W TF              MTV/            T F
2     '15..karthizil—d.ea4rireli. e f n e r N a l
3.    KAEE, C h a r l e s F .                         J,/ ś J J I I i J
4.    K    I   P    E      T    Z      ,        .       i k/ 7  ,I Ż , / v I 1                                                                                   •
5.. LEMAR, D a v i d J .                              I I , / , / J i J i ,7
6. MAHONEY, P a t r i c k L .                          N i ,1,1.1 i   I ki,/ i f i , _
7.    MARTUCELLI, R o b e r t L .                     J4,7 J J./ i i i A
8.    MCDOWEN, S e r e f L .                          J J J , / ,j J , / ,/ J n
9.    MCPBEE, W i l l i a m G .                       J J V V ,1 14 i ,/• ,/
      MINGHELLA., T h o m a s M .           '         i    1%/J J J J J J.
1.    MIRANDA, J o a q u i n P.                           % / j _ I i d \ i t i Y                                Y U
                                                                                                                                      I

2.    MORRIS, J o h n S .                                 ,/       J       v4 J i          J , . / i J k/
3.    MULLEN, K e v i n J .                           j            J  ,/ i i Y i J i f i
4.    PEACHEy, K r i s t a n A .                          J        I t l , / J , / i V, / 11                                  .

      RAFFERTY, M i c h a e l F .                         \    i       I       i   J   i   t / J         "       J   r
6.    ROBERTSON, W i l l i a m W.                         J        J       i       i   J   4./       /J,/ I                       •
      SCUNZIANO, J o s e p h                              ż i g 7 k i , - /                '     i   i   i   /       I
8.    SULLIVAN, L a w r e n c e E .                       ,/,, t / 0 / J J . / L Y S
9.    SULLIVAN, S e a n P.                                k/ I I J _J i i ś J                                                             •         •                                                    •
      TEAHAN, T h o m a s J .                             J \/1 J J ż , v i
1.    WALKER, S t e p h e n V .
                                    • . .             i            i J 0/v J i I J
2,    = 1 E N , ::cl‚ii.        vtstmorp                                               J----. "-             a
     Check m a r k ( / ) i n d i c a t e s - p r e s e n c e o r T r a i n e e ; °X.11 i n d i c a t e s a b s e n c e b f T r a i n e e ; " ( X ) " i f e x c u s e d a b s e n

     k e t s i n t h i s r e c ó r d f o r _ one y e a r f o r p u r p o s e s o f _ i n s p o b t i o u b y t h e M a s s a c h u s e t t s P o l ( c o T r a i n i n g C o u n c i . !
                  Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 16 of 25
                                   Zilr (liammonbaealt4 of 'iliassuriluoette
                                         MASS. CRIMINAL JUSTICE TRAINING CENTER AT READING
                                                   P.O. BOX 417, READING, MA 01867

                                                 SEMI-AUTOMATIC PISTOL QUALIFICATION
 Please Print

 Date 9 / 3 0 / 8 8                   Law Enforcement Agency M e t r o p o l i t a n To I ice
 Range C o n ' t p a g e 2                                                Weather Conditions
                                                       Semi-auto Pistol        Serial No.        Barrel
                       Name                             Make & Model                             Length    Ammunition       Score (1st) Score (2nd)

  M i r a n d a , J o a q u i n P.                    C l o c k 17            DF 0 1 4           4 . 4 9 " 9mm 11 5 g r n        ile
  Morris, John S.                                                tT           DF 0 3 7            1              IT                  l a
                                                                 ii
  Mullen, K e v i n J .                                                       DF 0 3 8            If            11                   ill
  Peachy, K r i s t e n A .                           11
                                                                 TT
                                                                              DF 0 1 5            It            TT               OO                      are
  R a f f e r t y, M i c h a e l F.                   19
                                                                 II
                                                                              DF 0 3 9            If
                                                                                                                                 MO                            _
  R o b e r t s o n , W i l l i a m W.                II
                                                                 1,           DF 0 1 6            11            II
                                                                                                                                 l       l       i


  Scunziano, J o s e p h                              II         IT
                                                                              DF 0 1 7            II
                                                                                                                11
                                                                                                                             gle
  S u l l i v a n , Lawrence E .                      vt .       ft
                                                                              DF 0 1 8            If            11
                                                                                                                             I       l       l       i


 Teahan, Thomas J .                                   II         T/
                                                                              DF 0 2 0            II            t/
                                                                                                                             d               a


  S u l l i v a n , S e a n P.                        19         II           DF 0 1 9            11
                                                                                                                t/
                                                                                                                             M               R


 Wa l k e r, S t e p h e n V .                        u           '           DF 0 2 1            11            t,               81
 Z i e l i n s k i , Thomas M .                       s,         t,           DF 0 4 0           . .            t,




MCJTC Certified Semi-automatic Pistol Instructors:

 (Principal Instructor) 1.                                                                  4.

                          2.                      5                       .

                          3.                                                                6.

                                    I hereby certify that the MCJTC Semi-automatic Pistol Training Program has been adhered to and
                                 that all information contained on this form is true and correct to the best of my knowledge and belief.

                                                                                     Signed / 2 / / L     1 • 7 ; 7 1 /1
                                                                                            Certified MCJTC Semi-autdmatic Pistol Instructor
MCJTC 7198
                    Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 17 of 25


              To:                            Massachusetts Criminal Justice- Training Council
                                                           1 Ashburton Place
                                                     Boston, Massachusetts 02108
   ,cademy Director: Ty p e o r p r i n t t h e names o f the students as they should appear on the
   certificates and return t h i s master t o t h e above address as soon as i s p r a c t i c a b l e a f t e r
   the opening o f the school. H a v e each student check the s p e l l i n g o f h i s name and accuracy o f
   his date o f b i r t h and date o f appointment and v e r i f y same by placing h i s i n i t i a l s i n
   space proVided.

   Tr a i n i n g Academy: M e t r o p o l i t a n P o l i c e Academy

  Dates o f Session:            J u n e       1 3 , 1 9 8 8 t o October 2 1 , 1988


            Name o f Trainee                      Department 1 0 / 0 / B             AmDt'd
22. D a v i d J . LeMar                          Metro P o l i c e                   06-13-88

23., P a t r i c k L . Mahoney                   Metro P o l i c e                   06-13-88
2 4 , b e r t L. Martucelli                      Metro P o l i c e                   06-13-88

25.    S e ; e f L . McDowell             M e t r o      Police                      06-13-88
2 6 . \ W i l l i a m G. McPhee           M e t r Q      Police                      06-13-88

27.    Thomas M. M i n g h e l l a .             Metro P o l i c e                   06-13-88
28.    J o a q u i n P. Miranda                  Metro P o l i c e                   06-13-88
29.                                              Metro P o l i c e                   06-13-88
30.                                              Metro P o l i c e                   06-13-88

31.     K r i s t a n A, Peachey          M e t r o      Police                      06-13-88
32.    M i c h a e l F. R a f f e r t y    M e t r o     Police                      06-13-88

33.    W i l l i a m W. Robertson           M e t r o    Police                      06-13-88

34.    J o s e p h Scunziano                     Metro P o l i c e    nmimmillii_    06-i3-88
35.    Lawrence E . S u l l i v a n        M e t r o     Police                      06-13-88
3 6 . E Sean P. S u l l i v a n             M e t r o    Police                      06-13-88       .5es
37.,    Thomas J . Teahan                        Metro P o l i c e                   06-13-88   I   ,...i
38.      Stephen V. Wa l k e r                   Metro P o l i c e                   06-13-88
39.,    Melvin Warren                            Metro P o l i c e                   06-13-88
           somas M. Z i e l i n s k i      M e t r o     Police                      06-13-88
               ***END***
                                                        poinan oime
              Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 18 of 25

                                        METROPOLITAN POLICE RECRUIT PROGRAM
                                                                                                            HOURS
PATROLLING:        1A1    P o l i c e Role i n Modern S o c i e t y
                   1A2    C r i m i n a l J u s t i c e System                                                    2
                   1A3    Organization and Management o f P o l i c i n g - - - - - - - - - - 1
                   1A4    Environment o f P o l i c i n g - - - - - - - - - - - - - - - - - - - - - - - - - - - - 3
                   1B1    P a t r o l Procedures and Crime P r e v e n t i o n - - - - - -                       18
                   132    Observation                                                                             4
                   183    Ve h i c l e T h e f t I n v e s t i g a t i o n a n d Recognition                      8
                   1c1    Special Ta c t i c s                                                                   10
                  1C2     Response t o S p e c i a l Emergencies                                                  5
                  1D1     Handling T r a f f i c I n v e s t i g a t i o n s                                     24
                  1D2     Directing Tr a f f i c                                                                  2

PE(PIOTHG         2A1     Interpersonal Relations                                                              7
SERVICE AND       2B1     F i r s t A i d and CPR/Water S a f e t y                                           30(10)
RENDERING         2C1     Conflict Resolution                                                                 10
ASSISTANCE:       2C2     Crisis Intervention                                                                  6
                  2D1     Emergency D r i v i n g                                                             24

APPLYING AND      3A1  I n t r o d u c t i o n t o t h e L e g a l Process- -- --- - - - - - - - - - - -- 8
ENFORCING THE     3A2  Constitutional Basis o f I n v e s t i g a t i o n                                20(1)
LAW:              3A3 Massachusetts C r i m i n a l Law                                                  32(3)
                  3Ab Massachusetts T r a f f i c Law                                                    24(4)
                  3131 Handling J u v e n i l e s                                                  6      6
                  332  S e l f -Defense                                                                  2j0
                  333  Physical Tr a i n i n g                                                           60
                  3134 Use     o f  Firearms                                                             46
                  3C1 Drugs                                                                               6
                  3C2 Use O f Chemical Agents                                                             2

INVESTIGATING:    141     I n v e s t i g a t i v e Techniques                                                '7
                  142     Managing t h e Crime Scene                                               -         -12
                  1A3     I n t e r v i e w i n g and I n t e r r o g a t i o n                        9       9
                  2.481   P r o p e r t y Custddy                                                              1

COURTROOM         5A1     Search and A r r e s t Warrants                                                       3
PRESENTATION      5A2     Processing o f A r r e s t e d Persons                                                3
  AND             5A3     Preparing f o r C o t t — - - - - - - - - - -                       - - - - - - -     3
PREPARATION:      5B1     Court Procedures-;                                                                  10

DOCUMENTING       6A1     W r i t t e n Communication----                                                     14(26)
AND RECORDING:    681     Oral Communication                                                                    5
POLICE STRESS:    7A1     Stress Management

                          C i v i l Rights Violations                                                           2
                          Suicide P r e v e n t i o n                 M a k i .
                                                                                             3                 3
                          Swimming Course                                                                     21
                          MDC Rules and. Regulations                                                          10
                          Riot Control                                                                        lg
                          A n t i -Defamation League    - - -
                          S e l e c t i v e Enforcement                                                       3
                          F i e l d S o b r i e t y Te s t i n g                                           3 32
           Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 19 of 25


The Commonwealth of Massachusetts
20 Somerset Street
Boston 02108    1  5   0   1   1            W     Z    `

727-5220
                                    M e t r o p o l i t a n P o l i c e Academy R e c r u i t A c a d e m i c P r o g r a m

           Course A r e a C o u r s e #                    Subject M a t t e r      R    e    q   u    i   r   e    d     Hours   Hours

           Patrolling      1 A 1                       P o l i c e R o l e i n Modern S o c i e t y                       2         2
                              1A2                      C r i m i n a l J u s t i c e System                               2         2
                              1A3                      O r g a n i z a t i o n & Man. o f P o l i c i n g                 1         1.5
                              1A4                      Environment o f P o l i c i n g                                    3         4
                              181                      P a t r o l Procedures & Crime P r e y.                            18        18
                              182                      Observation                                                        4         4
                              183                      Ve h i t l e T h e f t & Recognition                               8         12
                              1C1                      S p e c i a l Ta c t i c s                                         10        12
                              1C2                      Response t o S p e c i a l E m e r g e n c i e s                   5         6
                              1D1                      Handling T r a f f i c I n v e s t i g a t i o n s                 24        30
                              1D2                      Directing Traffic                                                  2         2

           Providing       2 A 1                       Interpersonal Relations                                           7          8
           Service &       2 8 1                       F i r s t A i d & CPR / Wa t e r S a f e t y                      30         57
           Rendering       2 C 1                       Conflict Resolution                                               10         10
           Assistance       2 C 2                      Crisis Intervention                                               6          8
                               2D1                     Emergency D r i v i n g                                           24         24

            Applying & 3 A 1                           Introduction t o the Legal Process                                  8        8
            Enforcing 3 A 2                            C o n s t i t u t i o n a l B a s i s o f I n v e s t i g a t i o n 20       20
           ,The Law 3 A 3                              Massachusetts C r i m i n a l L a w                                '32       32
                          3A4                          Massachusetts T r a f f i c L a w                                   24       32
                          381                          Handling Juveniles                              •                   6        6
                          3B2                          S e l f Defense                                                     40       46.5
                          383                          Physical Training                                                   60       96
                          3B4                          Use o f F i r e a r m s                                             46       62
                          3C1                          Drugs                                                               6        8
                          3C2                          Use o f C h e m i c a l A g e n t s                                 2        2

            Investigating4A1                           I n v e s t i g a t i v e Te c h n i q u e s                      7         8
                          4A2                          Managing t h e C r i m e Scene                                    12        12
                          4A3                          Interviewing & Interrogation                                      9         10
                          481                          P r o p e r t y Custody                                           1         2

             Courtroom 5 A 1                           Search a n d A r r e s t W a r r a n t s                         3
             Presentation5A2                          -Processing o f Arrested Persons                                  3         •3
             & P r e p a r. 5 A 3                      Preparing f o r Court                                            3           3
                               581                     Court Procedures                                                 10          10

             Documenting 6 A 1                         W r i t t e n Communication                                      14         43.5
             & Recording 681                           O r a l Communication                                            5          10

             P. O . S t r e s s 7 A 1                 S t r e s s Management                                            8          8
             Other P o l i c e                        Civil Liabilities &Rights                                         4          4
             Police Study                             Suicide Prevention                                                4          4
                                                      Swimming & Wa t e r S a f e t y                                   18         21
                                                      Metro P o l i c e Rules & R e g u l a t i o n s                   16         16
                                                      Riot Control Training                                             6          12
                                                      F i e l d S o b r i e t y Te s t i n g                            12         12
                                                      •                                      Discretion
                                                                                             lice
                                                                                                o
                                                                                                P                       2          2
                                                      Police Dispatcher Overview                                        2          2
pr         Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 20 of 25

     e tropolitanPolice
                 .0wer.
                 .-a-
The Commonwealth at Massacnuserts
20 Somerset Street
Boston 02108                                 /1!tosoNt'h                            Cont. P g . 2
727-5220



                              M e t r o p o l i t a n P o l i c e Academy R e c r u i t A c a d e m i c P r o g r a m

            Course A r e a    Course #               Subject M a t t e r        R    e   q    u   i   r   e    d    Hours           Hours

            Other A r e a s                          M e t r o P o l i c e K - 9 Demo        2                                         2
            of P o l i c e                           Metro P o l i c e Mounted U n i t          4                                      4
            Study                                    R i g h t t o Know Law            1   .                    5                      1.5
                                                     Enviromental Enforcement                  2                                       2
                                                     Harbor/Underwater Recovery U n i t                        2                       2
                                                     P r a c t i c a l Ty p i n g        6                                             6
                                                     Basic Computor                   1        8                                       18

                                                                                             To t a l H o u r s .                    734




                                                                                          S e r g e a n t M i c h a e l F. P a v o n e S r .
                                                                                          Director o f Recruit Training
                      Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 21 of 25


 MetropolitanPolice                                                                   Name S t e p h e n V. Wa l k e r
 METROPOLITAN POLICE ACADEMY                                                          Dates A t t e n d e d 0 6 - 1 3 - 8 8 t o 10-28-88
  1155 CENTRAL AVENUE
 ..,I=UHAM, MA 02192                                                                  Department M e t r o p o l i t a n P o l i c e

                                                                                                                                         Final
                  W r i t t e n Te s t s                              Grade                          Make Up                             Grade


 I n t r o d u c t i o n t o t h e L e g a l Process                                                                                     —10
 C o n s t i t u t i o n a l Basis o f I n v e s t i g a t i o n     21                                                                  gi
Massachusetts Law - C r i m i n a l                                           —
Massachusetts Law - C h a p t e r 90                                 ciq                                              ••••••••




Civil Liability                                                      a.ol                                                                ga.o
Traffic Accident Investigation                                                                                                           611
Patrol Related Subjects                                                        —                                                         eas-s
I n v e s t i g a t i v e Courses                                     as                                           •••••••..




Use o f Force & P r i n c i p l e s o f Shooting                   I Ili
W r i t t e n Communication                                        14, Vi
,-aral Communication

F i r s t Aid                                                       g'1.(                                                                gt t
CPR

F i e l d S o b r i e t y Te s t i n g                             Foss                                                                  eFt55
                 Practical S k i l l s

First Aid

CPR

Shooting- G l o c k Model 17 S e m i -Auto P i s t o l i V a .                                     am, a m i o ,




S e l f Defense                                                    .?Pis                                                                 Pn 55
Running - 8 N i n . & 3 0 Sec. = One M i l e                                                    i—
Emergency D r i v i n g

100 Ya r d Swim ( M e t r o P o l i c e O n l y )                  Mss
                                                                                                F i n a l Academic Average

                                                                        Class S t a n d i n g     33m               from c l a s s o f
                 Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 22 of 25

tifetropolitanPolice
              .0",14.00
              ,-40.1..$
                   o.
Tr a i n i n g and Education D i v i s i o n
1155 C e n t r a l Avenue
Needham MA 02192
444-4534
                        M e t r o p o l i t a n P o l i c e Academy R e c r u i t A c a d e m i c P r o g r a m

                  Course A r e a           #       Subject Matter            H    o   u   r   s    /   R   e   q   .

                  Patrolling               1A1    Police R o l e i n Modern S o c i e t y                      02/02
                                           IA2    Criminal J u s t i c e System                                02/02
                                           1A3    Organiz. & Man o f P o l i c i n g                           02/01
                                           1A4    Environment o f P o l i c i n g                              04/03
                                           1B1    Patrol Proc & Crime Prey                                     18/18
                                           1B2    Observation                                                  04/04
                                           1B3    Ve h i c l e T h e f t & R e c o g n i t i o n               10/08
                                           1C1    S p e c i a l Ta c t i c s                                   12/10
                                           1C2    Response t o S p e c i a l E m e r g e n c i e s             06/05
                                           1D1    Handling T r a f f i c I n v e s t i g a t i o n s           30/24
                                           1D2    Directing Tr a ff i c                                        02/02

                 Providing                 2A1    Interpersonal Relations                                      08/07
                 Service &                 2B1    F i r s t A i d & C P R / Wa t e r S a f e t y               57/30
                 Rendering                 2C1    Conflict Resolution                                          10/10
                 Assistance                2C2    Crisis Intervention                                          08/06
                                           2D1    Emergency D r i v i n g                                      24/24

                 Applying &                3A1    Indroduction t o t h e Legal Process                         08/08
                 Enforcing                 3A2    Constitutional Basis o f Invest                              20/20
                 The L a w                 3A3    Massachusetts C r i m i n a l Law                            32/32
                                           3A4    Massachusetts T r a f f i c L a w                            32/24
                                           3B1    Handling J u v e n i l e s                                   06/06
                                           3B2    Self Defense                                                 50/40
                                           3B3    Physical Tr a i n i n g                                      96/60
                                           3B4    Use o f F i r e a r m s                                      62/46
                                      -    3C1    Drugs                                                        10/06
                                           3C2    Use o f C h e m i c a l A g e n t s                          02/02

                 Investigate               4A1    I n v e s t i g a t i v e Te c h n i q u e s                 08/07
                                           4A2    Managing t h e C r i m e Scene                               12/12
                                           4A3    Interviewing & Interrogation                                 10/09
                                           4B1    Property Custody                                             02/01

                 Courtroom                 5A1    Search & A r r e s t Wa r r a n t s                          03/03
                 Presentation              5A2    Processing o f A r r e s t e d Persons                       03/03
                 & Preparation             5A3    Preparing f o r Court                                        03/03
                                           5B1    Court Procedures                                             10/10

                 Documenting               6AI    Written Communication                                        42/14
                 & Recording               6B1    Oral Communication                                           06/05

                 P. O . S t r e s s        7A1    S t r e s s Management                                       08/08

                 Other A r e a s                  Civil Liabilities & Rights                                   04/04
                 of P o l i c e                   Suicide Prevention                                           04/04
                 Study                            Swimming & W a t e r S a f e t y                             21/18
                                                  Metro P o l i c e R u l e s & R e g u l a t i o n s          16/16
Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 23 of 25




                                        Page 2

         M e t r o p o l i t a n P o l i c e Academy R e c r u i t Academic P r o g r a m


                            Riot Control Training                                    12/06
                            F i e l d S o b r i e t y Te s t i n g                   12/12
                            Police Discretion                                        02/02
                            Police Dispatcher Overview                               02/02
                            M e t r o P o l i c e K - 9 Demo                         02/02
                            Metro P o l i c e Mounted U n i t                        04/04
                            R i g h t t o Know Law                                   02/02
                            Environmental Enforcement                                02/02
                            Harbor/Underater Recovery U n i t                        02/02
                            P r a c t i c a l Ty p i n g                             06/06
                            Basic Computor                                           18/18
                            C o n v e r s a t i o n a l S p a n i s h f o r P. O .   06/06
          Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 24 of 25




 Name: ' Wa l k e r, Stephen V

 DOB: 1Q3/15/1084-;;; Age: r i 3 0 0
                                                                               injruy Status: Temoorarv/Modit
   RTT:                   Date of Appointment: 108/13/1988

  Seniority Date: l o g l w j g g ą

Current Station E t i r "
             Troop:
           Station: !COMPLIANCE UNIT
        Start Date: )02/14i20i8

       Inservice List

               . I n s e r v i c e                                         Date        Attend> Pass F
  CIVIL DISTURBANCES/DE ESCALATION TRAINING                          —     9/25/2017
  TASER TRAINING (16 HRS)                                                   3/6/2017N
                                                                                 .---4
  FIREARMS-M+P .45 IN-SERVICE ITERATION #3                                  3/1/2017Y          Pass
    PR                                                                     6/21/2016Y          Pass
  DEFENSIVE TACTICS IN-SERVICE ITERATION #1                                6/21/2016'Y         Pass
  FIREARMS-M+P .45 IN-SERVICE ITERATION #2                                 5/11/2016Y          Pass
  COMBAT GAUZE-SWAT T TRAINING/ISSUE                                      10/29/2015Y          Pass
  FAKE ID'S AND FRAUDULENT DOCUMENTS (8 HRS)                               9/22/2014Y          Pass
  CPR                                                                      7/29/2014           Pass
  FIREARMS-M+P .45 IN-SERVICE ITERATION #1                                 6/17/2014           Pass
                                                                     h-                          - - -
  Firearms - S&W M&P 45                                                     4/2/2013Y          Pass
  CPR                                                                       8/1/2011           Pass
  CPR                                                                       3/2/2011Y          Pass
  CPR                                                                      12/2/2008ry__     . Pass __
  Firearms - MPS                                                            9/9/2008           Pass
  Firearms -Sig P226                                                       5/19/2008Y          Pass
  CPRC P
       R                                                                  11/30/2007Y          Pass
  Firearms - Night                                                         1/11/20071Y
  Firearms - Night                                                          5/9/2005Y         I
                                                                                                       --1
  DNC 2004-2                                                               6/23/2004Y
  DNC-2004-1      _     _ _ _       _ _ _ _                  _   _    _
                                                                            5/Liii664-           ---:
 CPR                                                                       5/22/2003Y
 VIO                                                                       5/22/2003         ——r
 Firearms                                                                  5/21/2003Y
 Riot Control D                                                             4/1/20031Y
 MULTIPLE INTEGRATED SKILLS TRAINING (8 HRS)                               7/17/2001IY
 LIDAR OPERATOR CERTIFICATION (8 HRS)                                      1/12/1999Y
 ADVANCED REID TECHNIQUE OF INTERVIEWS & INTERROGA                        10/23/1997Y
 REID TECHNIQUE OF CRIMINAL INTERVIEWS & INTERROGATI                      10/20/19971Y
 BASIC NARCOTICS (40 HRS)                                                   5/1/1995
  ... . ,
     Case 1:15-cv-11587-DLC Document 99-5 Filed 09/27/19 Page 25 of 25



                        irlseryice.   D   t    e      -           A t t e n d Pass/Fa
INTRODUCTION TO WINDOWS & WORD PERFECT 6.0 (16 HRS) 1 2 / 6 / 1 9 9 4 Y
 EAPS/CJIS TRAINING (8 HRS)      3  / 1 7   /  1   9     9      3
BASIC ACCIDENT INVESTIGATION (80 HRS) 3 / 9 / 1 9 9 2
ADVANCED. CCIDENT INVESTIGATION (40 HRS) 4 / 2 3 / 1 9 9 0 ' Y
CERTIFIED EMT MAST/MASS OFFICE OF EMERGENCY MEDIC                     Y

Firearms - M14 Rifle
Firearms - S&W M&P 15 Patrol Rifle
Firearms - Remington 870 Shotgun
Firearms - N.A.A. Guardian .32
Firearms - Sig P239
Firearms - Sig P226
